

Exhibit 10.4
PROMISSORY NOTE



$145,000,000.00August 30, 2019



FOR VALUE RECEIVED, KBSII Granite Tower, LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to the order of BANK OF AMERICA,
N.A., a national banking association (“Lender”), as one of the lenders under
that certain Loan Agreement (collectively, the “Lenders”), dated as of August
30, 2019, by and among Borrower, the lenders from time to time a party thereto,
and Bank of America, N.A., a national banking association (together with any and
all of its successors and assigns, in such capacity, “Administrative Agent”) as
administrative agent for the benefit of the lenders (as the same may be amended
or modified from time to time, the “Loan Agreement”), without offset, in
immediately available funds in lawful money of the United States of America, at
the Administrative Agent’s Office as defined in the Loan Agreement, the
principal sum of ONE HUNDRED FORTY-FIVE MILLION AND NO/100 DOLLARS
($145,000,000.00) (or the unpaid balance of all principal advanced against this
Note, if that amount is less), together with interest on the unpaid principal
balance of this Note from day to day outstanding as hereinafter provided.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
1.Note; Interest; Payment Schedule. This Note (as may be amended, modified,
supplemented, restated and replaced from time to time, this “Note”) is one of
the Notes referred to in the Loan Agreement and is entitled to the benefits
thereof and subject to prepayment in whole or in part as provided therein. The
entire principal balance of this Note then unpaid shall be due and payable at
the times as set forth in the Loan Agreement. Accrued unpaid interest shall be
due and payable at the times and at the interest rate as set forth in the Loan
Agreement until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Loan Agreement.
2.Security; Loan Documents. The security for this Note includes the Deed of
Trust (as defined in the Loan Agreement). This Note, the Deed of Trust, the Loan
Agreement and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced, in whole or in part, by this
Note (the “Loan”), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a “Loan Document” and together the “Loan Documents.”
3.Defaults.
(a)Upon the occurrence and during the continuance of a Default, Administrative
Agent on behalf of the Lender and the other Lenders shall have the right to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents, at
once due and payable (and upon such declaration, the same shall be at once due
and payable), to foreclose any liens and security interests securing payment
hereof and to exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at Law or in equity.
1

--------------------------------------------------------------------------------



(b)All of the rights, remedies, powers and privileges (together, “Rights”) of
Administrative Agent on behalf of the Lender and the other Lenders provided for
in this Note and in any other Loan Document are cumulative of each other and of
any and all other Rights at Law or in equity. The resort to any Right shall not
prevent the concurrent or subsequent employment of any other appropriate Right.
No single or partial exercise of any Right shall exhaust it or preclude any
other or further exercise thereof, and every Right may be exercised at any time
and from time to time. No failure by Administrative Agent, Lender and the other
Lenders to exercise, and no delay in exercising any Right, including, but not
limited to, the right to accelerate the maturity of this Note, shall be
construed as a waiver of any Default or as a waiver of any Right. Without
limiting the generality of the foregoing provisions, the acceptance by the
holder hereof from time to time of any payment under this Note which is past due
or which is less than the payment in full of all amounts due and payable at the
time of such payment, shall not (i) constitute a waiver of or impair or
extinguish the right of Administrative Agent, Lender and the other Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, (ii)
constitute a waiver of the requirement of punctual payment and performance or a
novation in any respect, or (iii) in any way excuse the existence of a Default.
(c)If Borrower sues any holder in connection with this Note or any other Loan
Document and does not prevail, then Borrower agrees to pay to each such holder
to the extent required under Section 4.15 of the Loan Agreement, in addition to
principal, interest and any other sums owing to Administrative Agent, Lender and
the other Lenders hereunder and under the other Loan Documents, all costs and
expenses incurred by such holder in any such suit or proceeding, including
attorneys’ fees and expenses, investigation costs and all court costs.
4.Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of Borrower and Lender and their
respective successors and assigns permitted by the Loan Agreement. The foregoing
sentence shall not be construed to permit Borrower to assign the Loan except as
otherwise permitted under the Loan Agreement. As further provided in the Loan
Agreement, Lender may, at any time, sell, transfer, or assign all or a portion
of its interest in this Note, the Deed of Trust and the other Loan Documents, as
set forth in the Loan Agreement.
5.General Provisions. Time is of the essence with respect to Borrower’s
obligations under this Note. If more than one Person executes this Note as
“Borrower”, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby. Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent, Lender nor any other Lender shall be required first to
institute suit or exhaust its remedies hereon against Borrower or others liable
or to become liable hereon or to perfect or enforce its rights against them or
any security herefor; (d) consent to any extensions or postponements of time of
payment of this Note for any period or periods of time and to any partial

2

--------------------------------------------------------------------------------



payments, before or after maturity, and to any other indulgences with respect
hereto, without notice thereof to any of them; (e) waive the benefit of all
homestead and similar exemptions as to this Note; (f) agree that their liability
under this Note shall not be affected or impaired by any determination that any
security interest or lien given to secure this Note is invalid or unperfected;
and (g) hereby subordinate any and all rights against Borrower and any of the
security for the payment of this Note, whether by subrogation, agreement or
otherwise, until this Note is paid in full. A determination that any provision
of this Note is unenforceable or invalid shall not affect the enforceability or
validity of any other provision and the determination that the application of
any provision of this Note to any Person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other Persons or circumstances. This Note may not be amended
except in a writing specifically intended for such purpose and executed by the
party against whom enforcement of the amendment is sought. Captions and headings
in this Note are for convenience only and shall be disregarded in construing it.
The words “include” and “including” shall be interpreted as if followed by the
words “without limitation.” THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY COLORADO LAW (WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.
6.Notices. Any notice, request, or demand to or upon Borrower or the holder
hereof shall be deemed to have been properly given or made when delivered in
accordance with the Loan Agreement.
7.No Usury. It is expressly stipulated and agreed to be the intent of Borrower,
Administrative Agent and all Lenders at all times to comply with applicable
state Law or applicable United States federal Law (to the extent that it permits
a Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state Law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents. If applicable
state or federal Law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Administrative Agent’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower results in
Borrower’s having paid any interest in excess of that permitted by applicable
Law, then it is Administrative Agent’s and each Lender’s express intent that all
excess amounts theretofore collected by Administrative Agent or any Lender shall
be credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the other Loan Documents shall immediately be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable Law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lenders for the use, forbearance, or detention of the Loan shall, to
the extent permitted by applicable Law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.



3

--------------------------------------------------------------------------------



THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signatures begin on following page.]






4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has duly executed and delivered this Note as of the
date first above written.


KBSII GRANITE TOWER, LLC,
a Delaware limited liability company


By: KBSII REIT ACQUISITION XVIII, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES II, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP II,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT TRUST II, INC.,
a Maryland
its general partner


By: /s/ Charles J. Schreiber, Jr.
Charles J. Schreiber, Jr.
Chief Executive Officer




S-1

